Citation Nr: 1104248	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-48 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

A hearing was held on September 16, 2010, by means of video 
conferencing equipment with the appellant in Little Rock, 
Arkansas, before the undersigned Acting Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Reasons for Remand:  To obtain a medical opinion and to develop 
and adjudicate the claim for service connection for a psychiatric 
disorder under a recent Court holding.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran has claimed entitlement to service 
connection for PTSD based on a personal assault in service.  The 
medical evidence of record does document various psychiatric 
diagnoses, including generalized anxiety disorder, major 
depressive disorder, and PTSD.  The Veteran has asserted that he 
was subjected to a "blanket party" during his military service 
at which time he was sexually and physically assaulted.  He has 
stated that his military performance declined as a result of the 
assault and that he went absent without leave several times 
before being honorably discharged for unsuitability.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based on 
personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, 
which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations and 
must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998). (The Board notes that the aforementioned are the current 
provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, 
in cases of assault, development of alternate sources for 
information is critical.  There is provided an extensive list of 
alternative sources competent to provide credible evidence that 
may support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. Id.  In 
addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  The Court in Patton stated 
that such changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."


The Board has review the evidence fo record pursuant to Patton 
and notes that the Veteran's service personnel records do 
document repeated unauthorized absences dating from September 
1978 to October 1978.  Additionally, the Veteran had an early 
discharge from the military as a result of unsuitability.  

The Veteran was afforded a VA examination in June 2008 at which 
time the examiner confirmed the PTSD diagnosis and indicated that 
"[t]here is a nexus between the stressor the Veteran reported 
and his PTSD symptomatology."  The VA examiner further opined, 
"I did not find evidence of a post-military stressor to account 
for these PTSD symptoms."  However, the June 2008 VA examiner 
did not address the medical evidence contained in the VA claims 
folder that attributes the Veteran's psychological symptomatology 
to physical and emotional assaults by his first wife, either 
contemporaneous with or immediately following his military 
discharge.  Notably, a July 2006 private treatment record 
documents the Veteran's description of physical violence and 
emotional problems involving his first wife and his contention 
that "[h]is psychological deterioration over this point of time 
resulted in an honorable discharge."  An August 2006 treatment 
record further noted that "[i]t is very likely that Veteran is 
traumatized by his first wife, who was an alcoholic, which he 
described as 'controlling when sober and violent when drunk.'"  
Additionally, a July 2002 private treatment record indicated that 
the Veteran "described his involvement with an older woman 
immediately after boot camp, a relationship which turned into a 
very abusive one, and he separated from her after about a year.  
He subsequently was involved with another woman that he was 
living with and was going to marry when she was murdered..."  

This case presents certain medical questions that cannot be 
answered by the Board.  Instead, they must be addressed by an 
appropriately qualified VA physician.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions]; see also Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim]. These questions involve the impact, if any, of the 
Veteran's relationship with his first wife on his demonstrated 
psychological symptomatology.  Therefore, the Board finds that an 
additional medical opinion is necessary for the purpose of 
determining the nature and etiology of any psychiatric disorder 
that may be present.

The Board also observes that the issue of entitlement to service 
connection for a psychiatric disorder was initially adjudicated 
as entitlement to service connection for PTSD. The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities. Clemons v. Shinseki, 
23 Vet. App 1 (2009).  In this case, the Veteran has been 
documented as having various psychiatric disorders, including 
depression, generalized anxiety disorder, and major depressive 
disorder.  Therefore, the Board must remand the issue of 
entitlement to a psychiatric disorder for development and 
adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's 
claim for service connection for a 
psychiatric disorder, including all 
necessary notification and assistance.  
After completing all appropriate 
development, the RO should adjudicate the 
claim in accordance with Clemons v. 
Shinseki, 23 Vet. App 1 (2009).

2.  The RO should provide the Veteran a 
proper notice letter in connection with his 
claim for service connection for PTSD.  The 
letter must comply with the special 
provisions of VA Adjudication Procedure 
Manual M21-1MR, Part IV, regarding personal 
assault, including notification of the 
alternative sources of evidence the Veteran 
may submit or evidence of behavioral 
changes that may support his claim. 38 
C.F.R. § 3.304(f)(3).

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all psychiatric 
disorders that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include psychological 
testing including PTSD sub scales.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  

In rendering his or her opinions, the 
examiner should address whether the 
Veteran's unauthorized absences during his 
period of service and his early discharge 
due to unsuitability as well as any other 
behavior changes were indicative of a 
psychiatric disorder or personal assault at 
that time.  

The examiner should identify all current 
psychiatric disorders.  For each disorder 
identified, the examiner should state 
whether the disorder manifested in service 
or whether it is at least as likely as not 
the disorder is otherwise causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

With respect to PTSD, the RO should provide 
the examiner with a summary of any verified 
in-service stressors, and the examiner must 
be instructed that only these events and 
any personal assault he or she determines 
to have occurred in service may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in PTSD. If there is a 
verified stressor or he or she determines 
that a personal assault occurred in 
service, the examiner should determine 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the current 
symptomatology and any verified in-service 
stressor, including personal assault.
 
In rendering his or her opinions, the 
examiner should specifically address the 
Veteran's relationship with his first wife 
and the abuse which reportedly occurred 
therein.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
action taken in the preceding paragraphs.

5.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


